UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL WILLIAM NEWELL,
                     Plaintiff,
                                                                   19-CV-4018 (JPO)
                      -v-
                                                                        ORDER
 APPLE INC. et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

        The Court has been informed that Plaintiff Daniel William Newell and Defendants

Zackary Bloomfield and the City of New York have reached a settlement in principle of this

case. Accordingly, it is hereby ORDERED that the claims against Defendants Bloomfield and

the City of New York are DISMISSED without costs and without prejudice to restoring the

action to the Court’s calendar, provided the application to restore the action is made within thirty

days.

        All filing deadlines and conference dates are adjourned sine die with respect to

Defendants Bloomfield and the City of New York.

        SO ORDERED.

Dated: January 27, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
